DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/9/2017 and the Remarks and Amendments filed on 1/14/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a step for utilizing a trained machine learning model to determine significant features” and “a step for utilizing a regression model to determine correlations”1 in claim 1 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
a step for . . . to determine significant features of a first analytics data set relative to an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
a step for . . . to determine correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. The claim uses the trained machine learning model as a tool for performing the existing process of determining significant features.  Further, the claim uses a regression analysis as a tool for performing the existing process of determining correlations between features. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Thus, the claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim uses the trained machine learning model as a tool for performing the existing process of determining significant features.  Further, the claim uses a regression analysis as a tool for performing the existing process of determining correlations between features. These are mere instructions to apply the abstract ideas, which does provide significantly more than the abstract ideas. See MPEP 2106.05(f). This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying a subset of users from a second set of users from the second analytics data set likely to perform one or more actions associated with the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying users likely to perform an action, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the step for determining the correlations between the features of the second analytics data set and the significant features of the first analytics data set comprises generating correlation coefficients for the features of the second analytics data set using a regression analysis”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of generating coefficients based on a regression analysis.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using a regularized random forest to project features onto other features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein performing the step for determining the correlation between features of the second analytics data set and the significant features of the first analytics data set requires less computational resources than performing the step for determining significant features of the first analytics data set relative to the analytics metric”.  This limitation does not negative the nature of the underlying mental processes from which the claim depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the step for determining the significant features of the first analytics data set relative to the analytics metric comprises utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of using a guided regularized random forest to determine significant features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
analyzing . . .  a first analytics data set associated with a first set of users to determine a first set of significant features of the first analytics data set relative to an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determining . . .  correlations between features of a second analytics data set and the first set of significant features of the first analytics data set to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data, wherein the projected second set of significant features differ from the first set of significant features of the first analytics data set, the second analytics data set associated with a second set of users:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the projected second set of significant features: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. The claim uses a trained machine learning model as a tool for performing the existing process of determining significant features, a regression analysis as a tool for performing the existing process of determining correlations between features, and a processor as a tool to implement the steps of claim 7. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Thus, the claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim uses a trained machine learning model as a tool for performing the existing process of determining significant features, a regression analysis as a tool for performing the existing process of determining correlations between features, and a processor as a tool to implement the steps of claim 7. These are mere instructions to apply the abstract ideas, which does not provide significantly more than the abstract ideas. See MPEP 2106.05(f). Thus, this claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “utilizing one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to determine significant features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “utilizing at least one of a LASSO regression model, a Ridge regression model, an Elastic Net regression model, or a regularized random forest model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to determine correlations.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the second analytics data set does not include data for the analytics metric”.  This limitation does not negative the nature of the underlying mental processes from which the claim depends.
Step 2A Prong 2, Step 2B: The additional element of “wherein the second analytics data set does not include data for the analytics metric” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of projecting features from one data set onto features of another data set, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “identifying a subset of users from the second set of users likely to perform one or more actions associated with the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a subset of users likely to perform an action, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
analyze the first analytics data set to determine a first set of significant features of the first analytics data set relative to an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine weights for features of the first analytics data set, the weights indicating an influence of the features of the first analytics data set on the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining weights for features, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine . . .  correlations between features of the second analytics data set and the first set of significant features of the first analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set by projecting features, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generate a model of significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model of significance by combining correlations and weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine, relative to the analytics metric, a projected second set of significant features in the second analytics data set by utilizing the model of significance, wherein the projected second set of significant features of the second analytics data set are different from the first set of significant features of the first analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a second set of features, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generate an analytics insight for the second analytics data set relative to the analytics metric using the projected second set of significant features: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. The claim uses a trained machine learning model as a tool for performing the existing process of determining weights for features, a regression analysis as a tool for performing the existing process of determining correlations between features, and a computing device and a memory device as tools to implement the steps of claim 13. These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The additional elements of “a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)).Thus, the claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim uses a trained machine learning model as a tool for performing the existing process of determining weights for features, a regression analysis as a tool for performing the existing process of determining correlations between features, and a computing device and a memory device as tools to implement the steps of claim 13. These are mere instructions to apply the abstract ideas, which does not provide significantly more than the abstract ideas. See MPEP 2106.05(f). The additional elements of “a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)).This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “analyze the first analytics data set to determine the first set of significant features of the first analytics data set relative to the analytics metric by utilizing the trained machine learning model comprising one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to determine significant features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.	

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “project the features of the second analytics data set onto the first set of significant features of the first analytics data set by utilizing the regression model comprising one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of utilizing one of three mathematical models to project features onto other features.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.	

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate an additional model reflecting an influence of the first set of significant features on the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an additional model that reflects an influence on a metric, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate the model of significance of the features of the second analytics data set relative to the analytics metric by substituting the correlations for the first set of significant features of the first analytics data set in the additional model”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model by substituting correlations, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate projected weights indicating a projected influence of the features of the second analytics data set on the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating projected weights, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine the projected second set of significant features of the second analytics data set relative to the analytics metric using the projected weights”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining features using weights, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining probabilities of users of performing one or more actions leading to the analytics metric; and identifying segments of users with high probabilities to target in a campaign directed to the analytics metric.”.  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining probabilities for user actions and identifying user segments to target in a campaign based on the probabilities, which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10-13, and 16-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kenthapadi et al. (US 20180285824 A1, hereinafter “Kenthapadi”).

Regarding claim 1, Kenthapadi discloses [i]n a digital medium environment for collecting and analyzing analytics data, a method of projecting learning from a data set onto a different data set comprising ([0076]; “uses a machine learning tool to determine a similarity scores between the searching member 160 and other proxy members”, which discloses projecting learning for analytics data comprising two datasets for searching and other proxy members; and [0085]; “The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome”; and Abstract; and Figure 14)
a step for utilizing a trained machine learning model to determine significant features of a first analytics dataset relative to an analytics metric ([0062]; “The features utilized by the machine-learning program include the history of interaction of the member with jobs from the group 712, click data for the member (e.g., a click rate based on how many times the member has interacted with the group 712), member interactions with other members who have a relationship to the group 712, and the like. For example, one feature may include an attribute that indicates whether the member is a student. If the member is a student, features such as social connections or education-related attributes will be important to determine which groups are of interest to the student. On the other hand, a member who has been out of school for 20 years or more may not be as interested in education-related features” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, using a trained machine learning model to determine significant (or relevant features such as being a student) of a first analytics dataset (the first analytics dataset that contains information about a first user) relative to an analytics metric (such as click data for the member); and [0087]; “The result of the training is the trained machine-learning program”, the trained machine learning program is used to determine significant features for users)
a step for utilizing a regression model to determine correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set; ([0084-0086]; “In some example embodiments, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring job postings . . . . In general, there are two types of problems in machine learning: classification problems and regression problems. Regression algorithms aim at quantifying some items (for example, by providing a value that is a real number).  . . . The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome . . . In one example embodiment, the features 1002 may be of different types and may include one or more of member features 1004, job features 1006, interaction features 1008, and other features 1010. The member features 1004 may include one or more of the data in the member profile 302, as described in FIG. 3, such as title, skills, experience, education, and so forth”, which discloses, under a broadest reasonable interpretation of the claim language, utilizing a regression model, such as a logistic regression or a random forest, to determine correlations between features of a second analytics data set and significant features of a first analytics data set (such as a user being a student as disclosed in [0062] of Kenthapadi), wherein the features of the second analytics data set are different from the significant features of the first analytics data set; and [0034]; “in conjunction with a user interface module 122, generate various user interfaces with data retrieved from various data sources or data services in the data layer 103”, which contemplates using a plurality of analytics data sets; and [0039]; “Each user in the social network has a member profile 302, which includes information about the user”; and [0071]; “FIG. 9 is a diagram that depicts skill similarities between a searching member and other members on the social network”, the skills of a searching member being from the first analytics data set and the skills of other members being from a second analytics data set; and [0026]; “The data layer 103 includes several databases, including a member database 132 for storing data for various entities of the social networking server 120, including member profiles, company profiles, and educational institution profiles, as well as information concerning various online or offline groups”)
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set ([0085]; “The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome”; and [0086]; “In some example embodiments, additional features in the other features 1010 may be included, such as post data, message data, web data, click data, and so forth”; and [0088-0089]; “For example, when a member performs a job search, a machine-learning program, such as the machine-learning program 1016, trained with similarity data, such as from the similarity database 134, uses the member data and job data from the jobs in the job database 128 to search for jobs that match the member's profile 302 and activity . . The machine-learning program 1016 may be used to determine a similarity score between the searching member 160 and a proxy member of the social network based on a comparison of skills between the searching member 160 and the proxy member. As discussed above, in some example embodiments, this similarity score is used with other similarity scores from other proxy members to calculate a job-interaction score for each job”, the analytics insight being the determined job for the searching member, and this uses the determined correlations between user features, and is relative to an analytics metric such as a click rate and Abstract; “For each job, a server determines a job-interaction score based on the interactions of the proxy members with the job and the similarity between the user and the proxy users. The server additionally ranks the jobs based on the job-interaction score for each job and displays the jobs within the trending-jobs group for the user”).

Regarding claim 2, the rejection of claim 1 is incorporated and Kenthapadi further discloses wherein generating the analytics insight comprises identifying a subset of users from a second set of users from the second analytics data set likely to perform one or more actions associated with the analytics metric ([0072-0073]); “Also depicted in FIG. 9 is a subset of members 904 interacting with the searching member 160 . . . Member-job-interactions 804 are interactions (e.g., views, applications, shares) between the subset of proxy members 904 and the plurality of jobs 806”, the job interaction being the one or more actions associated with the analytics metric, and this is performed by the subset of users 904 from a second set of users).

Regarding claim 3, the rejection of claim 1 is incorporated and Kenthapadi further discloses wherein the step for determining the correlations between the features of the second analytics data set and the significant features of the first analytics data set comprises generating correlation coefficients for the features of the second analytics data set using a regression analysis ([0084-0085]); “In some example embodiments, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring job postings . . . The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome; and [0075]; “Within this formula, CN is a coefficient, that the system accesses from the group database 130, based on the number of proxy members used for determining the job-interaction score IS(J). SCi is the similarity score from comparing skills of the searching member with the skills of member i (e.g., skill comparison A for member A as shown on FIG. 9). KV is a view coefficient for the number of times NVi(J) that the member i has viewed the job J. Similarly, KA is an application coefficient for the number of applications NAi(J) submitted by member i for job J. Further, KS is a share coefficient for the number of shares NSi(J) of the job J by member i. In some embodiments, the values for the view coefficient, the application coefficient, and the share coefficient are located on the group database 130”, the coefficients being correlation coefficients).

Regarding claim 5, the rejection of claim 1 is incorporated and Kenthapadi further discloses wherein performing the step for determining the correlation between features of the second analytics data set and the significant features of the first analytics data set requires less computational resources than performing the step for determining significant features of the first analytics data set relative to the analytics metric ([0092]; “In one embodiment, the skills and title of each member are placed within a row, and then matrix factorization is utilized to reduce the vectors to a smaller dimension, such as 50 or 100. Then, on the reduced-dimension pace, a nearest neighbor computation from the member is performed, and can optionally be restricted to members that have engaged in member interactions with at least one job (good candidate proxy members). This way, proxy members with similar skills are found”, the use of matrix factorization requiring less computational resources to determine the correlation).

Regarding claim 7, Kenthapadi discloses [a] non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause a computing device to perform operations comprising: ([0109]; “a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein”)
analyzing, utilizing a trained machine learning model, a first analytics data set associated with a first set of users to determine significant features of the first analytics data set relative to an analytics metric ([0062]; “The features utilized by the machine-learning program include the history of interaction of the member with jobs from the group 712, click data for the member (e.g., a click rate based on how many times the member has interacted with the group 712), member interactions with other members who have a relationship to the group 712, and the like. For example, one feature may include an attribute that indicates whether the member is a student. If the member is a student, features such as social connections or education-related attributes will be important to determine which groups are of interest to the student. On the other hand, a member who has been out of school for 20 years or more may not be as interested in education-related features” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, using a trained machine learning model to determine significant (or relevant features such as being a student) of a first analytics dataset (the first analytics dataset that contains information about a first user) relative to an analytics metric (such as click data for the member); and [0087]; “The result of the training is the trained machine-learning program”, the trained machine learning program is used to determine significant features for users)
determining, utilizing a regression model, correlations between features of a second analytics data set and the first set of significant features of the first analytics data set to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data, wherein the projected second set of significant features differ from the first set of significant features of the first analytics data set, the second analytics data set associated with a second set of users ([0084-0086]; “In some example embodiments, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring job postings . . . . In general, there are two types of problems in machine learning: classification problems and regression problems. Regression algorithms aim at quantifying some items (for example, by providing a value that is a real number).  . . . The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome . . . In one example embodiment, the features 1002 may be of different types and may include one or more of member features 1004, job features 1006, interaction features 1008, and other features 1010. The member features 1004 may include one or more of the data in the member profile 302, as described in FIG. 3, such as title, skills, experience, education, and so forth”, which discloses, under a broadest reasonable interpretation of the claim language, utilizing a regression model, such as a logistic regression or a random forest, to determine correlations between features of a second analytics data set and significant features of a first analytics data set (such as a user being a student as disclosed in [0062] of Kenthapadi), to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data (the second set of significant features being click data or member interaction data features as disclosed in [0062]) wherein the features of the second analytics data set are different from the significant features of the first analytics data set . Note that the idea of projecting one feature onto another feature is, under a broadest reasonable interpretation of the claim language in view of the specification, merely comparing or correlating the two features in some way, which is what the ML algorithms of Kenthapadi do; and [0034]; “in conjunction with a user interface module 122, generate various user interfaces with data retrieved from various data sources or data services in the data layer 103”, which contemplates using a plurality of analytics data sets; and [0039]; “Each user in the social network has a member profile 302, which includes information about the user”; and [0071]; “FIG. 9 is a diagram that depicts skill similarities between a searching member and other members on the social network”, the skills of a searching member being from the first analytics data set and the skills of other members being from a second analytics data set; and [0026];  “The data layer 103 includes several databases, including a member database 132 for storing data for various entities of the social networking server 120, including member profiles, company profiles, and educational institution profiles, as well as information concerning various online or offline groups”, which discloses different analytics datasets being associated with different users)
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the projected second set of significant features ([0085]; “The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome”; and [0086]; “In some example embodiments, additional features in the other features 1010 may be included, such as post data, message data, web data, click data, and so forth”; and [0088-0089]; “For example, when a member performs a job search, a machine-learning program, such as the machine-learning program 1016, trained with similarity data, such as from the similarity database 134, uses the member data and job data from the jobs in the job database 128 to search for jobs that match the member's profile 302 and activity . . The machine-learning program 1016 may be used to determine a similarity score between the searching member 160 and a proxy member of the social network based on a comparison of skills between the searching member 160 and the proxy member. As discussed above, in some example embodiments, this similarity score is used with other similarity scores from other proxy members to calculate a job-interaction score for each job”, the analytics insight being the determined job for the searching member, and this uses the determined correlations between user features, and is relative to an analytics metric such as a click rate and uses the projected second set of significant features as discussed above and as disclosed as click or member interaction information as disclosed in [0062] of Kenthapadi; and Abstract; “For each job, a server determines a job-interaction score based on the interactions of the proxy members with the job and the similarity between the user and the proxy users. The server additionally ranks the jobs based on the job-interaction score for each job and displays the jobs within the trending-jobs group for the user”).

Regarding claim 10, the rejection of claim 7 is incorporated and Kenthapadi further discloses wherein the second analytics data set does not include data for the analytics metric ([0039]; “Each user in the social network has a member profile 302, which includes information about the user”, and this information does not include data for the analytics metric such as a similarity score; and [0071]; “FIG. 9 is a diagram that depicts skill similarities between a searching member and other members on the social network”, the skills of a searching member being from the first analytics data set and the skills of other members being from a second analytics data set, and this second analytics data set does not include data for the analytics metric such as a similarity score; and [0026];  “The data layer 103 includes several databases, including a member database 132 for storing data for various entities of the social networking server 120, including member profiles, company profiles, and educational institution profiles, as well as information concerning various online or offline groups”, which discloses different analytics datasets being associated with different users).

Regarding claim 11, the rejection of claim 7 is incorporated and Kenthapadi further discloses wherein determining the correlations between the features of the second analytics data set and the first set of significant features of the first analytics data set by comprises projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set ([0084-0086]; “In some example embodiments, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring job postings . . . . In general, there are two types of problems in machine learning: classification problems and regression problems. Regression algorithms aim at quantifying some items (for example, by providing a value that is a real number).  . . . The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome . . . In one example embodiment, the features 1002 may be of different types and may include one or more of member features 1004, job features 1006, interaction features 1008, and other features 1010. The member features 1004 may include one or more of the data in the member profile 302, as described in FIG. 3, such as title, skills, experience, education, and so forth”, which discloses determining the correlations (using the machine-learning algorithms) by projecting features of the second analytics data set (such as click or member interaction information as disclosed in [0062] of Kenthapadi) onto the first set of significant features of the first analytics dataset such as whether or not the member is a student), and these correlations are used to present jobs to a user. Note that the idea of projecting one feature onto another feature is, under a broadest reasonable interpretation of the claim language in view of the specification, merely comparing or correlating the two features in some way, which is what the ML algorithms of Kenthapadi do; and [0093]).

Regarding claim 12, the rejection of claim 7 is incorporated and Kenthapadi further discloses wherein generating the analytics insight for the features of the second analytics data set comprises by identifying a subset of users from the second set of users likely to perform one or more actions associated with the analytics metric ([0072-0073]); “Also depicted in FIG. 9 is a subset of members 904 interacting with the searching member 160 . . . Member-job-interactions 804 are interactions (e.g., views, applications, shares) between the subset of proxy members 904 and the plurality of jobs 806”, the job interaction being the one or more actions associated with the analytics metric, and this is performed by the subset of users 904 from a second set of users).


Regarding claim 13, Kenthapadi discloses [a] system comprising: one or more memory devices comprising: ([0001]; “systems, and programs for finding quality job offerings for a member; and [0111]; “The machine 1400 may include processors 1404, memory/storage 1406, and I/O components 1418”; and [0112])
a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users; and ([0039]; “Each user in the social network has a member profile 302, which includes information about the user”; and [0026]; “The data layer 103 includes several databases, including a member database 132 for storing data for various entities of the social networking server 120, including member profiles, company profiles, and educational institution profiles, as well as information concerning various online or offline groups”, which discloses different analytics datasets  being associated with different users)
one or more computing devices configured to cause the system to: ([0111]; “The machine 1400 may include processors 1404, memory/storage 1406, and I/O components 1418”)
analyze the first analytics data set to determine a first set of significant features of the first analytics data set relative to an analytics metric utilizing a trained machine learning model ( [0062]; “The features utilized by the machine-learning program include the history of interaction of the member with jobs from the group 712, click data for the member (e.g., a click rate based on how many times the member has interacted with the group 712), member interactions with other members who have a relationship to the group 712, and the like. For example, one feature may include an attribute that indicates whether the member is a student. If the member is a student, features such as social connections or education-related attributes will be important to determine which groups are of interest to the student. On the other hand, a member who has been out of school for 20 years or more may not be as interested in education-related features” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, using a trained machine learning model to determine significant (or relevant features such as being a student) of a first analytics dataset (the first analytics dataset that contains information about a first user) relative to an analytics metric (such as click data for the member); and [0087]; “The result of the training is the trained machine-learning program”, the trained machine learning program is used to determine significant features for users)
to determine weights for features of the first analytics data set, the weights indicating an influence of the features of the first analytics data set on the analytics metric; ([0099]; “Using these models, the system can determine a similarity score for a connection between a searching member 160 and a proxy member on the social network. In an example, the similarity score between the searching member 160 and a first proxy member is determined by the machine-learning program 1016 to be 0.5678 on a scale of 0 to 1. This similarity score can be used, according to the interaction formula, to weight the various interactions that the first proxy member has with a first job. Based on these weighted interactions and the weighted interactions from other proxy members, a job-interaction score for the first job can be determined” (emphasis added), which discloses the weights for the features)
determine, utilizing a regression model, correlations between features of the second analytics data set and the first set of significant features of the first analytics data set by projecting the features of the second analytics data set onto the first set of significant features of the first analytics data set; ([0084-0086]; “In some example embodiments, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring job postings . . . . In general, there are two types of problems in machine learning: classification problems and regression problems. Regression algorithms aim at quantifying some items (for example, by providing a value that is a real number).  . . . The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome . . . In one example embodiment, the features 1002 may be of different types and may include one or more of member features 1004, job features 1006, interaction features 1008, and other features 1010. The member features 1004 may include one or more of the data in the member profile 302, as described in FIG. 3, such as title, skills, experience, education, and so forth”, which discloses, under a broadest reasonable interpretation of the claim language, utilizing a regression model, such as a logistic regression or a random forest, to determine correlations between features of a second analytics data set and significant features of a first analytics data set (such as a user being a student as disclosed in [0062] of Kenthapadi), to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data (the second set of significant features being click data or member interaction data features as disclosed in [0062]) wherein the features of the second analytics data set are different from the significant features of the first analytics data set. . Note that the idea of projecting one feature onto another feature is, under a broadest reasonable interpretation of the claim language in view of the specification, merely comparing or correlating the two features in some way, which is what the ML algorithms of Kenthapadi do; and [0034]; “in conjunction with a user interface module 122, generate various user interfaces with data retrieved from various data sources or data services in the data layer 103”, which contemplates using a plurality of analytics data sets; and [0039]; “Each user in the social network has a member profile 302, which includes information about the user”; and [0071]; “FIG. 9 is a diagram that depicts skill similarities between a searching member and other members on the social network”, the skills of a searching member being from the first analytics data set and the skills of other members being from a second analytics data set; and [0026]; “The data layer 103 includes several databases, including a member database 132 for storing data for various entities of the social networking server 120, including member profiles, company profiles, and educational institution profiles, as well as information concerning various online or offline groups”, which discloses different analytics datasets  being associated with different users)
generate a model of significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights; ([0099]; “Using these models, the system can determine a similarity score for a connection between a searching member 160 and a proxy member on the social network. In an example, the similarity score between the searching member 160 and a first proxy member is determined by the machine-learning program 1016 to be 0.5678 on a scale of 0 to 1. This similarity score can be used, according to the interaction formula, to weight the various interactions that the first proxy member has with a first job. Based on these weighted interactions and the weighted interactions from other proxy members, a job-interaction score for the first job can be determined” (emphasis added), which discloses the weights for the features being combine with the correlations or similarity scores between the members, and the model of significance is the machine learning program 1016)
determine, relative to the analytics metric, a projected second set of significant features in the second analytics data set by utilizing the model of significance, wherein the projected second set of significant features of the second analytics data set are different from the first set of significant features of the first analytics data set; and ([0084-0086]; “In some example embodiments, different machine-learning tools may be used. For example, Logistic Regression (LR), Naive-Bayes, Random Forest (RF), neural networks (NN), matrix factorization, and Support Vector Machines (SVM) tools may be used for classifying or scoring job postings . . . . In general, there are two types of problems in machine learning: classification problems and regression problems. Regression algorithms aim at quantifying some items (for example, by providing a value that is a real number).  . . . The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome . . . In one example embodiment, the features 1002 may be of different types and may include one or more of member features 1004, job features 1006, interaction features 1008, and other features 1010. The member features 1004 may include one or more of the data in the member profile 302, as described in FIG. 3, such as title, skills, experience, education, and so forth” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, utilizing a regression model, such as a logistic regression or a random forest, to determine correlations between features of a second analytics data set and significant features of a first analytics data set (such as a user being a student as disclosed in [0062] of Kenthapadi), to determine, relative to the analytics metric, a projected second set of significant features in the second analytics data (the second set of significant features being click data or member interaction data features as disclosed in [0062]) wherein the significant features of the second analytics data set are different from the significant features of the first analytics data set; and [0034]; “in conjunction with a user interface module 122, generate various user interfaces with data retrieved from various data sources or data services in the data layer 103”, which contemplates using a plurality of analytics data sets; and [0039]; “Each user in the social network has a member profile 302, which includes information about the user”; and [0071]; “FIG. 9 is a diagram that depicts skill similarities between a searching member and other members on the social network”, the skills of a searching member being from the first analytics data set and the skills of other members being from a second analytics data set; and [0026];  “The data layer 103 includes several databases, including a member database 132 for storing data for various entities of the social networking server 120, including member profiles, company profiles, and educational institution profiles, as well as information concerning various online or offline groups”, which discloses different analytics datasets  being associated with different users)
generate an analytics insight for the second analytics data set relative to the analytics metric using the projected second set of significant features ([0085]; “The machine-learning algorithms utilize the training data 1012 to find correlations among identified features 1002 that affect the outcome”; and [0086]; “In some example embodiments, additional features in the other features 1010 may be included, such as post data, message data, web data, click data, and so forth”; and [0088-0089]; “For example, when a member performs a job search, a machine-learning program, such as the machine-learning program 1016, trained with similarity data, such as from the similarity database 134, uses the member data and job data from the jobs in the job database 128 to search for jobs that match the member's profile 302 and activity . . The machine-learning program 1016 may be used to determine a similarity score between the searching member 160 and a proxy member of the social network based on a comparison of skills between the searching member 160 and the proxy member. As discussed above, in some example embodiments, this similarity score is used with other similarity scores from other proxy members to calculate a job-interaction score for each job”, the analytics insight being the determined job for the searching member, and this uses the determined correlations between user features, and is relative to an analytics metric such as a click rate and uses the projected second set of significant features as discussed above and as disclosed as click or member interaction information as disclosed in [0062] of Kenthapadi; and Abstract; “For each job, a server determines a job-interaction score based on the interactions of the proxy members with the job and the similarity between the user and the proxy users. The server additionally ranks the jobs based on the job-interaction score for each job and displays the jobs within the trending-jobs group for the user”).

Regarding claim 16, the rejection of claim 13 is incorporated and Kenthapadi further discloses generate an additional model reflecting an influence of the first set of significant features on the analytics metric ([0099]; “Using these models, the system can determine a similarity score for a connection between a searching member 160 and a proxy member on the social network. In an example, the similarity score between the searching member 160 and a first proxy member is determined by the machine-learning program 1016 to be 0.5678 on a scale of 0 to 1. This similarity score can be used, according to the interaction formula, to weight the various interactions that the first proxy member has with a first job. Based on these weighted interactions and the weighted interactions from other proxy members, a job-interaction score for the first job can be determined”; and Figure 10, 1014, “Feature Appraisal”).

Regarding claim 17, the rejection of claims 13 and 16 are incorporated and Podgorny further discloses substituting the correlations for the first set of significant features of the first analytics data set in the additional model (Figure 10, 1014, “Feature Appraisal”; the training of the ML, under a BRI, substitutes the correlations for the significant features in the first set in the additional model as the program is trained; and [0087-0088]).

Regarding claim 18, the rejection of claim 13 is incorporated and Podgorny further discloses generate projected weights indicating a projected influence of the features of the second analytics data set on the analytics metric ([0099]; “Using these models, the system can determine a similarity score for a connection between a searching member 160 and a proxy member on the social network. In an example, the similarity score between the searching member 160 and a first proxy member is determined by the machine-learning program 1016 to be 0.5678 on a scale of 0 to 1. This similarity score can be used, according to the interaction formula, to weight the various interactions that the first proxy member has with a first job. Based on these weighted interactions and the weighted interactions from other proxy members, a job-interaction score for the first job can be determined” (emphasis added), which discloses the weights for the features)

Regarding claim 19, the rejection of claims 13 and 18 are incorporated and Podgorny further discloses determine the projected second set of significant features of the second analytics data set relative to the analytics metric using the projected weights ([0099]; “Using these models, the system can determine a similarity score for a connection between a searching member 160 and a proxy member on the social network. In an example, the similarity score between the searching member 160 and a first proxy member is determined by the machine-learning program 1016 to be 0.5678 on a scale of 0 to 1. This similarity score can be used, according to the interaction formula, to weight the various interactions that the first proxy member has with a first job. Based on these weighted interactions and the weighted interactions from other proxy members, a job-interaction score for the first job can be determined” (emphasis added))

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 15 are rejected under 35 U.S.C. § 103 as being obvious over Kenthapadi in view of Deng et al. (Deng et al., “Feature Selection via Regularized Trees”, June 15, 2012, WCCI 2012 IEEE World Congress on Computational Intelligence, pp. 1-8, hereinafter “Deng2”).

Regarding claim 4, the rejection of claims 1 and 3 are incorporated and Kenthapadi further discloses the significant features of the first dataset ([0062]; “The features utilized by the machine-learning program include the history of interaction of the member with jobs from the group 712, click data for the member (e.g., a click rate based on how many times the member has interacted with the group 712), member interactions with other members who have a relationship to the group 712, and the like. For example, one feature may include an attribute that indicates whether the member is a student. If the member is a student, features such as social connections or education-related attributes will be important to determine which groups are of interest to the student. On the other hand, a member who has been out of school for 20 years or more may not be as interested in education-related features” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, using a trained machine learning model to determine significant (or relevant features such as being a student) of a first analytics dataset (the first analytics dataset that contains information about a first user) relative to an analytics metric (such as click data for the member)
Kenthapadi fails to explicitly disclose but Deng2 discloses utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set (Abstract; “We propose a tree regularization framework, which enables many tree models to perform feature selection efficiently”, which discloses the use of a regularized random forest to project or determine features; and Page 1, Column 2; “We propose a tree regularization framework for feature selection in decision trees. The regularization framework avoids selecting a new feature for splitting the data in a tree node when that feature produces a similar gain (e.g. information gain) to features already selected, and thus produces a compact feature subset. The regularization framework only requires a single model to be built, and can be easily added to a wide range of tree-based models which use one feature for splitting data at a node”, which again discloses the use of regularized random forest to create or project a feature set; and Page 4, Algorithm 1; the algorithm discloses the regularized random tree model that is used to project or create features for the two class dataset shown in figure 1).
Kenthapadi and Deng2 are analogous art because both are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the regularized random forest of Deng2 with the method of Kenthapadi to yield the predictable result of utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set. The motivation for doing so would be to provide for an effective and efficient feature selection solution for many practical problems (Deng2; Abstract).

Regarding claim 8, the rejection of claim 7 is incorporated and Kenthapadi fails to explicitly disclose but Deng2 discloses utilizing one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model (Abstract; “We propose a tree regularization framework, which enables many tree models to perform feature selection efficiently”, which discloses the use of a regularized random forest to project or determine features; and Page 1, Column 2; “We propose a tree regularization framework for feature selection in decision trees. The regularization framework avoids selecting a new feature for splitting the data in a tree node when that feature produces a similar gain (e.g. information gain) to features already selected, and thus produces a compact feature subset. The regularization framework only requires a single model to be built, and can be easily added to a wide range of tree-based models which use one feature for splitting data at a node”, which again discloses the use of regularized random forest to create or project a feature set; and Page 4, Algorithm 1; the algorithm discloses the regularized random tree model that is used to project or create features for the two class dataset shown in figure 1).
The motivation to combine Kenthapadi and Deng2 is the same as discussed above with respect to claim 4.

Regarding claim 15, the rejection of claim 13 is incorporated and Kenthapadi fails to explicitly disclose but Deng2 discloses project the features of the second analytics data set onto the first set of significant features of the first analytics data set by utilizing the regression model comprising one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest (Abstract; “We propose a tree regularization framework, which enables many tree models to perform feature selection efficiently”, which discloses the use of a regularized random forest to project or determine features; and Page 1, Column 2; “We propose a tree regularization framework for feature selection in decision trees. The regularization framework avoids selecting a new feature for splitting the data in a tree node when that feature produces a similar gain (e.g. information gain) to features already selected, and thus produces a compact feature subset. The regularization framework only requires a single model to be built, and can be easily added to a wide range of tree-based models which use one feature for splitting data at a node”, which again discloses the use of regularized random forest to create or project a feature set; and Page 4, Algorithm 1; the algorithm discloses the regularized random tree model that is used to project or create features for the two class dataset shown in figure 1).
The motivation to combine Kenthapadi and Deng2 is the same as discussed above with respect to claim 4.


Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being obvious over Kenthapadi and Deng et al. (Deng et al., "Guided Random Forest in the RRF Package", Nov. 18, 2013, arXiv 1306.0237v1, pp. 1-2, hereinafter “Deng3”).

Regarding claim 6, the rejection of claim 1 is incorporated but Kenthapadi fails to explicitly disclose and Deng3 discloses utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set (Abstract; “we propose the guided random forest (GRF) for feature selection”; and Page 2, Conclusion; “The guided random forest (GRF) is proposed here for feature selection, particularly, for gene classification in this work”).
Kenthapadi and Deng3 are analogous art because both are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the guided regularized random forest ML model of Deng3 with the method of Kenthapadi to yield the predictable result of utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set. The motivation for doing so would be to provide for improved feature selection (Deng3; Abstract).

Regarding claim 14, the rejection of claim 13 is incorporated and Kenthapadi fails to explicitly disclose but Deng3 discloses analyze the first analytics data set to determine the first set of significant features of the first analytics data set relative to the analytics metric by utilizing the trained machine learning model comprising one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model model ((Abstract; “we propose the guided random forest (GRF) for feature selection”; and Page 2, Conclusion; “The guided random forest (GRF) is proposed here for feature selection, particularly, for gene classification in this work”).
The motivation to combine Kenthapadi and Deng3 is the same as discussed above with respect to claim 6.

Claim 9 is rejected under 35 U.S.C. § 103 as being obvious over Kenthapadi and Pobbathi et al. (US 20130097158 A1, hereinafter “Pobbathi”).

Regarding claim 9, the rejection of claim 7 is incorporated and Kenthapadi fails to explicitly disclose but Pobbathi discloses utilizing at least one of a LASSO regression model, a Ridge regression model, an Elastic Net regression model, or a regularized random forest model (Abstract; “In this regard, the generalized hidden-mapping ridge regression (GHRR) method is introduced in order to train various types of classical intelligence models, including neural networks, fuzzy logical systems and kernel methods. Furthermore, the knowledge leverage based transfer learning mechanism is integrated with GHRR to realize the inductive transfer learning method called transfer GHRR (TGHRR). Since the information from the induced knowledge is much clearer and more concise than that from the data in the source domain, it is more convenient to control and balance the similarity and difference of data distributions between the source and target domains”, which discloses the use of a regression or ridge regression model to determine correlations between features or hidden maps; and Page 2587, Column 1; “Feature-representation-transfer approach”; this section discloses the determination of correlations in the context of transfer learning between features using a regression model using a ridge regression learning method; and Page 2589, Column 1; “In essence, the idea of GHRR is to obtain a linear regression model in a hidden-mapping feature space . . . In other words, we will show that the learning of these models can be transformed to the learning of a linear regression model in a hidden mapping feature space”).
Kenthapadi and Pobbathi are analogous art because both are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the ridge regression of Pobbathi with the medium of Kenthapadi to yield the predictable result of utilizing at least one of a LASSO regression model, a Ridge regression model, an Elastic Net regression model, or a regularized random forest model. The motivation for doing so would be to leverage labeled information from a related heterogeneous domain to improve ranking in a target domain (Pobbathi; [0045]).

Claim 20 is rejected under 35 U.S.C. § 103 as being obvious over Kenthapadi and Podgorny et al (US 9947028 B1, hereinafter “Podgorny”).

Regarding claim 20, the rejection of claim 13 is incorporated and Kenthapadi fails to explicitly disclose but Podgorny discloses determining probabilities of users of performing one or more actions leading to the analytics metric; and identifying segments of users with high probabilities to target in a campaign directed to the analytics metric (Column 6, Lines 27-42; “conversion score” is the probability of the user performing the action leading to the analytics metric (conversion/clicking); and Figure 6).
Kenthapadi and Podgorny are analogous art because both are concerned with the use of machine learning to analyze data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the probability of a user performing an action  as taught by Podgorny with the system of Kenthapadi to yield the predictable result of determining probabilities of users of performing one or more actions leading to the analytics metric; and identifying segments of users with high probabilities to target in a campaign directed to the analytics metric. The motivation for doing so would be to increase the online conversion rate of potential users to a computer-hosted service (Podgorny; Column 1, Lines 8-9).

Response to Arguments

	Applicant’s arguments and amendments, filed on 1/14/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1, 2, and 5 have been fully considered but are not persuasive.  Now claims 1-20 stand rejected under 35 U.S.C. § 101.

	Beginning on page 11 of the remarks, filed on 1/14/2022, Applicant argues that “the claims are patent eligible at least due to reciting a regression model and a trained machine-learning model that cannot be practically performed in the human mind”. Examiner respectfully disagrees.  As stated in the 101 rejection above, amended claim 1 uses the “trained machine learning model” and the “regression model” as tools to implement the abstract ideas of the claim.  These are mere instructions to apply the abstract ideas, which does not integrate the abstract idea into a practical application or provide significantly more than an abstract idea. See MPEP 2106.05(f).  Claim 1 and its dependents do not provide any specific details as to how the “trained machine learning model” and the “regression model” are used to make the abstract determinations, and it appears that the “trained machine learning model” and the “regression model” are just mere tools for implemeting the abstract ideas.

	Beginning on page 11, ¶2 of the remarks, Applicant further argues that “trained machine learning model” and the “regression model” elements of claim 1 cannot practically be performed in the human mind.  Again, these elements of claim 1 were not identified as the abstract ideas; rather, they were identified as additional elements that amounted to tools to implement the abstract ideas, and thus mere instructions to apply the abstract ideas, which does not integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas. See MPEP 2106.05(f).  

	Accordingly, Applicants arguments are not persuasive, and the 35 USC § 101 rejection of the claims STANDS.  

Applicant’s arguments and amendments, filed on 1/14/2022, with respect to the 35 U.S.C. § 103 rejection of independent claims 1, 7, and 13 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 7, and 13.  Kenthapadi is now being used to anticipate claims 1, 7, and 13 under 35 USC § 102(a)(2).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient support for “a step for determining significant features” and “a step for determining correlations” in at least paragraphs [0067], [0085], [0053], and [0071] and Figure 3 of the originally filed specification.